In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-4307

L OSARDO L UCAS,
                                            Petitioner-Appellant,
                               v.

JESSE M ONTGOMERY,
                                            Respondent-Appellee.


           Appeal from the United States District Court
               for the Southern District of Illinois.
           No. 05-765—David R. Herndon, Chief Judge.



   A RGUED S EPTEMBER 9, 2009—D ECIDED O CTOBER 22, 2009




 Before F LAUM, E VANS, and W ILLIAMS, Circuit Judges.
  F LAUM, Circuit Judge. In 1985, Losardo Lucas was con-
victed of murder, weapon possession, and assault in
an Illinois state court. He was sentenced to forty-two
years in prison. While serving his term, Lucas had over
twelve years of good-conduct credit revoked. In March
2005 Lucas filed a petition for a writ of habeas corpus
in the Northern District of Illinois. Lucas’s petition
asserts that the manner in which the Illinois Department
2                                             No. 08-4307

of Corrections revoked his good-conduct credit violated
his constitutional due process rights. The district court
denied Lucas’s petition but granted a Certificate of
Appealability. For the reasons set forth below, we
affirm the district court’s denial of the habeas petition.


                     I. Background
   In Illinois, the revocation of good-conduct credit is
handled by the prison adjustment committee of the
Illinois Department of Corrections (IDOC) and the Prison
Review Board (PRB). When a prisoner allegedly commits
an offense punishable by revocation of good-conduct
credit, the prison adjustment committee convenes a
hearing. See Ill. Admin. Code tit. 20, § 504.80. No less
than twenty-four hours prior to the hearing, the offender
must receive written notice of the facts and charges
against him. Id. At the hearing, the offender may appear
before and address the committee, make statements
and produce documents in his defense, and call wit-
nesses. Id. At the conclusion of the hearing, if the com-
mittee finds that good-conduct credit should be revoked,
the committee gives a written statement of reasons for
their finding. Id. When the amount of good-conduct
credit to be revoked exceeds thirty days, the PRB must
approve the prison adjustment committee’s finding and
recommendation to revoke. See id. §§ 107.150(c) &
1610.170(a). Upon review, the PRB may: (1) concur with the
adjustment committee’s recommendation; (2) refuse
to follow the recommendation to revoke the credits; or
(3) reduce the penalty recommended. Id. The PRB may
No. 08-4307                                                 3

not increase the amount of good-conduct credit to be
revoked. See id.
  While serving his sentence, Lucas had twenty-five
hearings to revoke good-conduct credit. These hearings
resulted in the revocation of a total of twelve years of good-
conduct credit. In 2002, Lucas filed a state court com-
plaint for mandamus against the PRB. Lucas alleged
that when the PRB affirmed the revocation of his good-
conduct credit it had not afforded him procedural due
process as required by Wolff v. McDonnell, 418 U.S. 539
(1974). The Illinois trial court dismissed Lucas’s com-
plaint and the Illinois appellate court affirmed. Lucas v.
Taylor, 812 N.E.2d 72 (Ill. Ct. App. 2004). The Illinois
appellate court held that while an Illinois prisoner is
entitled to Wolff procedures before the prison adjust-
ment committee, he is not so entitled during the PRB’s
review process. Id. Lucas does not dispute that the
prison adjustment committee afforded him proper Wolff
procedures at all of his hearings.
  After the Illinois appellate court dismissed Lucas’s
complaint, Lucas filed a petition for habeas corpus raising
the same issue as he did in his complaint for mandamus
against the PRB. The district court denied the petition,
reasoning that Lucas received all of the due process
protections required by Wolff before the prison adjust-
ment committee. On March 1, 2009, after serving twenty-
four years in prison, Lucas was released. He is currently
on mandatory supervised release. The parties agree that
if his good-conduct credits had not been revoked,
Lucas would be free of his mandatory supervised release
at this time.
4                                               No. 08-4307

                      II. Discussion
  Under the Antiterrorism and Effective Death Penalty Act
of 1996 (“AEDPA”), in reviewing a state court’s decision
on a federal constitutional issue, this court may grant
habeas relief only if the state’s adjudication of the issue:
(1) resulted in a decision that was contrary to, or involved
an unreasonable application of clearly established
federal law, as determined by the Supreme Court of the
United States; or (2) resulted in a decision that was
based on an unreasonable determination of the facts in
light of the evidence presented in the state court pro-
ceeding. 28 U.S.C. § 2254(d). The relevant state court
decision is that of the last state court to review the issue.
Gonzales v. Mize, 565 F.3d 373, 379 (7th Cir. 2009). Because
no facts are in dispute, the issue before this court is
whether the decision of the Illinois Court of Appeals
“was contrary to, or involved an unreasonable interpreta-
tion of, clearly established federal law, as determined by
the Supreme Court of the United States.” See 28 U.S.C.
§ 2254(d). For the purposes of habeas corpus review,
“[c]learly established federal law” means “the governing
principle or principles set forth by the Supreme Court
at the time the state court renders its decision.” Lockyer v.
Andrade, 538 U.S. 63, 71-72 (2003). Whether a state
ruling runs afoul of these AEDPA standards is a legal
determination, and, as such, we review the district court’s
determination de novo. See Sweeney v. Carter, 361 F.3d 327,
330 (7th Cir. 2004) (citing Schaff v. Snyder, 190 F.3d 513,
522 (7th Cir. 1999)).
  As discussed above, Lucas acknowledges the prison
adjustment committee afforded him his due process
No. 08-4307                                                5

rights as set out in Wolff. Lucas argues that his due
process rights were violated because he was not
afforded such rights before the PRB, which, according to
him, is the tribunal that actually has the authority to
render a final decision. In Wolff v. McDonnell, 418 U.S. 539,
563-66 (1974), the Supreme Court held that due process
in a prison disciplinary proceeding requires: (1) advanced
written notice of the disciplinary charge; (2) the opportu-
nity to call witnesses and present documentary evidence;
and (3) a written statement by the fact-finders of their
decision that includes the evidence relied upon and the
basis for their decision. In applying Wolff to this case,
the Illinois appellate court found that the state had not
run afoul of Wolff because, based on the statutory
scheme, “the prison adjustment committee is the body
designated to hear and decide inmate disciplinary reports
and provide inmates with due process if good-conduct
credits are revoked.” See Lucas, 812 N.E.2d at 78. As for
the PRB, the Illinois appellate court found that, “[its] role
is not one of a fact finder but as the ‘board of review
for cases involving the revocation of good-conduct cred-
its.’ ” Id. (citing 730 ILCS 5/3-3-1(a)(2)). As the Illinois
court interpreted the relevant Illinois statutes, “PRB
review is merely an extra layer of procedural protection
affixed to the constitutionally sufficient [prison adjust-
ment committee] hearing.” Id. (citing United States ex rel.
Duane v. Illinois Prisoner Review Board, No. 89-C-7946, 1990
WL 103608 (N.D. Ill. July 3, 1990)). Additionally, the
state court concluded that because “the PRB cannot
deprive an inmate of his liberty interest but can only
concur with or deny the prison adjustment committee’s
6                                               No. 08-4307

recommendation or reduce the sanctions, an inmate is not
entitled to the due process protections he was afforded
at the [prison] adjustment-committee level.” Id.
  The Illinois appellate court’s conclusion regarding the
status of the PRB under Illinois law is not a federal ques-
tion and is therefore not a cognizable claim for federal
habeas relief. See Dellinger v. Bowen, 301 F.3d 758, 764
(7th Cir. 2002); Pulley v. Harris, 465 U.S. 37, 41 (1984) (“A
federal court may not issue the writ on the basis of a
perceived error of state law.”). However, the state court’s
conclusion that the PRB cannot deprive an inmate of a
liberty interest, and therefore proceedings before the
PRB are not covered by Wolff, is a question of federal
law. Accordingly, we may review that decision.
  In Wolff, the Supreme Court explained that, where the
state creates a right to good-conduct credit, a prisoner’s
interest in maintaining good-conduct credit “has real
substance and is sufficiently embraced within the Four-
teenth Amendment’s ‘liberty’ to entitle him to those
minimum procedures . . . to insure that the state-created
right is not arbitrarily abrogated.” Wolff, 418 U.S. at 557.
Because the PRB can only reduce or ratify the recom-
mended amount of revoked credit and is without power
to extend the amount of time that an inmate may be
incarcerated, the PRB cannot deprive an inmate of the
liberty interest recognized by the Court in Wolff. More-
over, the protections specified in Wolff—written notice
of the charge so that the inmate can “marshal facts in
his defense,” the opportunity for the inmate to be heard,
the opportunity for the inmate to call witnesses and
No. 08-4307                                                7

present evidence, and a written statement from the
finder of fact identifying the evidence relied on in
coming to its determination—are procedures designed
to safeguard the adversarial process before a fact-finding
body. Since the PRB does not find facts, but rather only
approves, reduces or abrogates penalties based on the
prison adjustment committee’s findings, Wolff is not
implicated.
   Additionally, appellees ask this court to reconsider
its decision in Cox v. McBride, 279 F.3d 492 (7th Cir. 2002),
and to find that Lucas’s petition was untimely. Because
a reconsideration of Cox is not necessary to the deter-
mination of this case, we do not reach the merits of
that argument.


                     III. Conclusion
  For the above stated reasons, we A FFIRM the district
court’s denial of the petition for a writ of habeas corpus.




                           10-22-09